                case 1:20-cv-05063-KMK-PED Document 189 Filed 09/20/21 Page 1 of 2
                Case 7:20-cv-05063-KMK-PED Document 190 Filed 09/21/21 Page 1 of 7
                                                                  MEMO ENDORSED
                    +++
KAUFMAN DOLOWICH VOLUCK                                                                                 Kaufman Dolowich & Voluck, LLP
             A TTORN E YS   AT   L,O.W
                                                                                                       135 Crossways Park Drive, Suite 201
                                                                                                              Woodbury, New York 11797
Adam M. Marshall, Esq.
amarshall@kdvlaw.com                                                                                              Telephone: 516.681.1100
                                                                                                                    Facsimile: 516.681.11 01
                                                                                                                        www.kdvlaw.com



                                                                        September 20, 2021

       VIAECF
       Honorable Kenneth M. Karas, U.S.D.J.
       United States District Court
       Southern District ofNew York
       300 Quarropas Street, Room 533
       White Plains, NY 10601

                  Re:       LMREC Ill Note Holder, Inc. v. Hudson EFT LLC, et al.
                            Case No. 7:20-cv-5063 (KMK)(PED)

       Dear Judge Karas:

               This firm represents defendants Samuel Gaccione and William Clarke in the above matter.
       We write on behalf of our clients and co-defendants Hudson EFT LLC, Guido Subotovsky and
       Hugo Subotovsky (collectively, "Defendants") to respectfully request that Defendants' time to
       serve and file opposition to Plaintiff's pending motion for summary judgment (ECF Doc. 182) be
       extended by two (2) weeks, to October 6, 2021. Pursuant to the Order and Briefing Schedule
       entered on July 26, 2021 (the "Scheduling Order"), the current deadline for Defendants' opposition
       is September 22, 2021. (ECF Doc. 156).

              This would be the first extension of the deadline for Defendants to oppose Plaintiff's
       summary judgment motion, which was filed on September 1, 2021 . It is being requested because
       I was out of the office for the Jewish holidays this month and because I have conflicting briefing
       schedules in several other matters. With the extension, Plaintiff's reply papers would be due by
       November 3, 2021.

               I emailed Plaintiff's counsel last Friday at 11 :32 AM to inquire whether Plaintiff would
       consent to the proposed extension and only after I followed up this morning was I informed this
       afternoon that Plaintiff would not consent to any extension because the parties had agreed to
       twenty-one (21) days for opposition in the Scheduling Order. A copy of the pertinent email string
       is attached hereto as Exhibit "A".

             The Scheduling Order at issue directed summary judgment motions pertaining to events of
       monetary default to be made "no later than thirty (30) days after the close of fact discovery, or by
       September 20, 2021." (ECF Doc. 156 at ,r 4) (emphasis added). 1 As I explained in my reply to


       1
           Fact discovery relating to events of monetary default closed on August 23, 2021. (ECF Doc. 156 at ,r 1).
        case t::w-cv-05063-KMK-PED Document 189 Filed 09/20/21 Page 2 of 2
        Case 7:20-cv-05063-KMK-PED Document 190 Filed 09/21/21 Page 2 of 7
Hon. Kenneth M. Karas, U.S.D.J.
Case No. 7:20-cv-5063
Page 2 of2

opposing counsel (Exhibit "A" at 1), if I had known in July that Plaintiff would file its voluminous
summary judgment motion almost three (3) full weeks early, timing the motion so that the Labor
Day, Rosh Hashanah and Yorn Kippur holidays would all cut into Defendants' time to prepare
opposition papers, I would have insisted upon a lengthier response period in the first instance.

         We thank the Court for its consideration.

                                              Respectfully submitted,
                                              Kaufman Dolowich & Voluck, LLP



                                       By:           a
                                              Adam M. Marshall, Esq.

Encl.

cc:      All Counsel via ECF
case f:LU-CV-05063-KMK-PED   Document 189-1 Filed 09/20/21 Page 1 of 5
Case 7:20-cv-05063-KMK-PED Document 190 Filed 09/21/21 Page 3 of 7




                     EXHIBIT "A"
                    case /:L.U-CV-Ut)Ub~-KMK-PED Document 189-1 Filed 09/20/21 Page 2 of 5
                     Case 7:20-cv-05063-KMK-PED Document 190 Filed 09/21/21 Page 4 of 7

Adam M. Marshall

From:                                           Adam M. Marshall
Sent:                                           Monday, September 20, 20211:34 PM
To:                                             Sophia Cahill
Cc:                                             Michael Driscoll; Robert Friedman; Gary Rosen; Erik Ortmann
Subject:                                        RE: LMREC v. Hudson EFT LLC, et al.



Sophia,

Thanks for the belated response. I note that your office could have advised me of Plaintiff's inflexible position when I
emailed on Friday morning instead of waiting three full days. Moreover, the scheduling order we negotiated had a
deadline of September 20 for filing the motion. Had I known that Plaintiff was going to file its motion almost 3 full
weeks early- timing the motion so that the Labor Day, Rosh Hashanah and Yorn Kippur holidays would all eat into my
clients' opposition time - I would have insisted upon a lengthier response period in the first instance.

I will advise the Court of your position in my letter.

Best,

--Adam



Adam M. Marshall
Attorney At Law




  A.,. KAUFMAN OOLOWICH VOLUCK
. . . . . ATTORNEYS A T L AW
135 Crossways Park Dr, Suite 201
Woodbury, NY 11797
Direct:       516-283-8731
Main:         516-681-1100
Email:        amarshall@kdvlaw.com


WWW.KDVLAW.COM



NEW YORK        I   NEW JERSEY      I   PENNSYLVANIA         I   FLORIDA    I   ILLINOIS   I   CALIFORNIA

PLEASE NOTE: This message, including any attachments , may include
privileged, confidential and/or inside information . Any distribution or use of this
communication by anyone other than the intended recipient(s) is strictly
prohibited and may be unlawful. If you are not the intended recipient, please
notify the sender by replying to this message and then delete it from your
system.
~ Please consider the environm: _nt before prinUng.

From: Sophia Cahill <SCahill@sheppardmullin.com>
Sent: Monday, September 20, 20211:16 PM
To: Adam M. Marshall <amarshall@kdvlaw.com>
                                                                                       1
              case 1::.:::u-cv-U!::>UbJ-KMK-PED Document 189-1 Filed 09/20/21                   Page 3 of 5
               Case 7:20-cv-05063-KMK-PED Document 190 Filed 09/21/21 Page 5 of 7
Cc: Michael Driscoll <MDriscoll@sheppardmullin.com>; Robert Friedman <rfriedman@sheppardmullin .com>; Gary
Rosen <grosen@rosenlawllc.com>; Erik Ortmann <eortmann@kdvlaw.com>
Subject: RE: LMREC v. Hudson EFT LLC, et al.

[EXTERNAL SENDER]
Adam,

On behalf of Plaintiff, we cannot consent to an extension at this time. We negotiated the scheduling order in good faith
at the end of July, with the purpose of promptly moving the litigation forward as Plaintiff continues to incur significant
expenses with securing and maintaining the property. Plaintiff originally proposed 14 days for defendants to file and
prepare opposition, but ultimately agreed to 21 days, and Defendants have now had three weeks to prepare opposition
papers since the filing of Plaintiff's summary judgment motion on September 1. Therefore, our client does not consent
to the extension as requested .

Regards,

Sophia L. Cahill
+1 212-896-0671 I direct
SCahill@sheppardmullin.com    I Bio

SheppardMu llin
30 Rockefeller Plaza
New York, NY 10112-0015
+1 212-653-8700 I main
www.sheppardmullin.com    I Linkedln I Twitter

From: Adam M. Marshall <amarshall@kdvlaw.com>
Sent: Monday, September 20, 2021 9:42 AM
To: Sophia Cahill <SCahill@sheppardmullin .com>
Cc: Michael Driscoll <MDriscoll@sheppardmullin.com>; Robert Friedman <rfriedman@sheppardmullin .com>; Gary
Rosen <grosen@rosenlawllc.com>; Erik Ortmann <eortmann@kdvlaw.com>
Subject: FW: LMREC v. Hudson EFT LLC, et al.

Just following up on the below email as I will be writing the Court today. Thanks.




Adam M. Marshall
Attorney At Law




  A.,._    KAUFMAN DOLOWICH VOLUCK
~          A TTORNEYS A T L AW
135 Crossways Park Dr, Suite 201
Woodbury, NY 11797
Direct:     516-283-8731
Main:       516-681-1100
Email :     amarshall@kdvlaw.com



WWW.KDVLAW.COM



                                                             2
                   case 1:20-cv-05063-KMK-PED Document 189-1 Filed 09/20/21                Page 4 of 5
                    Case 7:20-cv-05063-KMK-PED Document 190 Filed 09/21/21 Page 6 of 7
                                         Mansfield Rule·
                                         ~J:121 ~


NEW YORK        I NEW JERSEY I PENNSYLVANIA I FLORIDA I ILLINOIS I CALIFORNIA

PLEASE NOTE: This message, including any attachments , may include
privileged , confidential and/or inside information. Any distribution or use of this
communication by anyone other than the intended recipient(s) is strictly
prohibited and may be unlawful. If you are not the intended recipient, please
notify the sender by replying to this message and then delete it from your
system.
~ Please consider the environment before ~rinting .

From: Adam M. Marshall <amarshall@kdvlaw.com>
Sent: Friday, September 17, 202111:32 AM
To: Sophia Cahill <SCahill@sheppardmullin.com>
Cc: Driscoll Michael <MDriscoll@sheppardmullin.com>; Robert Friedman <rfriedman@sheppardmullin.com>; Gary
Rosen <grosen@rosenlawllc.com>; Erik Ortmann <eortmann@kdvlaw.com>
Subject: LMREC v. Hudson EFT LLC, et al.


Hi Sophia,

Will Plaintiff consent to extend the deadline for defendants to file opposition to Plaintiff's summary judgment
motion to October 6? I have several other conflicting motion schedules and was out for the Jewish holidays
this month.

Please let me know at your earliest convenience.

Thanks,

--Adam


Adam M. Marshall
Attorney At Law




   A... KAUFMAN OOLOWICH VOLLICK
~            ATTOlii!IIIFY-S AT L AW
135 Crossways Park Dr, Suite 201
Woodbury, NY 11797

Direct:        516-283-8731
Main:          516-681-1100
Email:         amarshall@kdvlaw.com



WWW.KDVLAW.COM
 -_._-•              M                     Mansfield Rule~
•                    ""                    Ce:rtl8ed :2020 ·r;.;.... -~

 NEW YORK        I NEW JERSEY I PENNSYLVANIA I FLORIDA I ILLINOIS I CALIFORNIA


 PLEASE NOTE: This message, including any attachments, may include
 privileged, confidential and/or inside information. Any distribution or use of this

                                                                                       3
                 case 7:20-cv-05063-KMK-PED                             Document 189-1 Filed 09/20/21 Page 5 of 5
                   Case 7:20-cv-05063-KMK-PED Document 190 Filed 09/21/21 Page 7 of 7
communication by anyone other than the intended recipient(s) is strictly
prohibited and may be unlawful. If you are not the intended recipient, please
notify the sender by replying to this message and then delete it from your
system.
J.J Please consider the environment before printing .
Attention : This message is sent by a law firm and may contain information that is privileged or confidential. If you
received this transmission in error, please notify the sender by reply e-mail and delete the message and any
attachments.




                                                                                4
